UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7795


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERRY LEE JENKINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Senior District
Judge. (1:04-cr-00255-BEL-1)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lee Jenkins, Appellant Pro          Se. Tonya Nicole Kelly,
James G. Warwick, OFFICE OF THE            UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Lee Jenkins appeals from the district court’s

margin   order    denying    his    Fed.    R.    Civ.   P.    60(b)    motion     for

reconsideration of the court’s order denying his motion for a

show cause hearing and transport.                We have reviewed the record

and   find   no   reversible       error.        Accordingly,     we    affirm     the

district court’s order.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and   argument         would    not   aid   the

decisional process.



                                                                             AFFIRMED




                                        2